                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DERRICK S. GALVIN, ADC #163461                                                     PETITIONER

v.                               Case No. 5:19-cv-00137-KGB

WENDY KELLEY                                                                      RESPONDENT

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on August 12, 2019 (Dkt. No. 4). No objections have

been filed, and the deadline for filing objections has since passed. Therefore, the Court adopts the

Proposed Findings and Recommendations in their entirety as this Court’s findings of fact and

conclusions of law. The Court grants petitioner Derrick S. Galvin’s motion to dismiss (Dkt. No.

3) and dismisses without prejudice Mr. Galvin’s petition for a writ of habeas corpus.

       It is so ordered this 9th day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
